Title: 24th.
From: Adams, John Quincy
To: 


       Another Snow storm; almost all day. Closed the Acts, in the Testament, and began the Romans. In the last Chapter of Acts, there is a Story, which, shows how far ignorance and prejudice, mislead the judgment of men. A Viper sticks upon St. Paul’s hand, and the People, immediately suppose him to be a murderer, but as soon as they find he receives no hurt from it, they conclude he is a God. Eventus Stultorum magister, says Livy, but if all those who judge of most things from the Event, are to be comprehended under that denomination, who would escape the charge of folly. But I think it the duty of Every one, to endeavour to be, as little as possible influenced by Events. As men, and their Actions, are really, either good or bad in themselves, and not according to their success; it is unjust to judge them upon any other Principles.
      